   Case 1:01-cr-00405-LO Document 358 Filed 03/27/20 Page 1 of 2 PageID# 27



                   IN THE UNITED STATES DISTRICT COURT FOR THE

                            EASTERN DISTRICT OF VIRGINIA

                                     Alexandria Division

UNITED STATES OF AMERICA                       )
                                               )
              v.                               )    No. 1:01-CR-00405-LO
                                               )
BRIAN PATRICK REGAN,                           )
                                               )
              Defendant                        )

                       GOVERNMENT’S RESPONSE TO
          DEFENDANT’S MOTION TO RECEIVE SENTENCING TRANSCRIPTS

       The United States has no objection to the defendant’s Motion to Grant Defendant Leave

to Receive a Copy of his Sentencing Transcripts.

                                                    Respectfully submitted,

                                                    G. ZACHARY TERWILLIGER
                                                    UNITED STATES ATTORNEY


                                              By:                /s/
                                                    James P. Gillis
                                                    Virginia Bar No. 65055
                                                    Assistant United States Attorney
                                                    The Justin W. Williams
                                                       United States Attorney=s Office
                                                    2100 Jamieson Avenue
                                                    Alexandria, VA 22314
                                                    (703) 299-3700
                                                    (703) 299-3982 (fax)
                                                    James.P.Gillis@usdoj.gov
   Case 1:01-cr-00405-LO Document 358 Filed 03/27/20 Page 2 of 2 PageID# 28



                                    CERTIFICATE OF SERVICE

       I certify that on March 27, 2020, I served a copy of the foregoing by first-class mail to the

defendant, as follows:

       Brian Patrick Regan
       #41051-083
       FCI Hazelton
       P.O. Box 5000
       Bruceton Mills, WV 26525

                                                                      /s/
                                                      James P. Gillis
                                                      Assistant United States Attorney




                                                -2-
